Title: To James Madison from Benjamin Henry Latrobe, 8 September 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington Septr. 8h. 1809.
I take the liberty of reporting to you the present State of the public buildings, a practice which I conceived it to be my duty to pursue, once a month, during the Presidency of Mr. Jefferson, & which you will, I doubt not, receive as a proof of my respect, & attention to the trust you have committed to me.
During your very short visit to this city, I did myself twice the honor of waiting upon you, but as I had nothing particular to lay before you, & you were engaged, I did not see you.
Report on the state of the public buildings Septr. 8h. 1809.
South wing of the Capitol.
In this wing the only work to be done is to proceed in carving the Capitals of the Columns. Five of them are in hand, & they will be about 2 thirds finished before the next Session. To finish them all will be the work of about 6 Years.
North Wing, Capitol.
The fall of the great Arch of the Court room Septr. 19h. 1808, tore away the Centers of the Arch & Dome of the Senate Chamber, & so alarmed all our workmen, that it was necessary, in order to relieve their panic, & persuade them to go to work under the Dome to take down about ⅓ of it, altho’ it had not failed in the smallest degree, & was even difficult to be broken up. It was necessary to rebuild what had been thus taken down, & I began this work about the 1st. of Augt. I also added much strength to the abutments of the Vault, which, altho’ wholly unnecessary in my own opinion, was indispensible in that of some of our principle Workmen, whose fears could not be removed, & upon whose labor every thing depended. On the 24h. of Augt. every thing was rebuilt, & the Vault finished in a most capital manner; and on the 25h. in the forenoon I attended with those of our people who had courage, & confidence in me, & lowered the whole Center clear of the Arch. The arch stood without the smallest settlement. It was my intention to gratify the wishes & ease the apprehensions of one of our best citizens, & mechanics Mr. Blagden, by leaving the work for a few days in that state, but in the afternoon my Son collecting a dozen of our boldest hands, went up &, before the evening, the whole center was taken down & carried out of the building, an exertion of industry & courage which has seldom been equalled by any set of Men. This Vault is one of the most extraordinary ever attempted, as to span & altitude, being a segment of a Dome of 110 feet diameter supported by less strength of Walling than any other arch, in modern or ancient times with which I am acquainted.
The Plaisterers having finished the Hall of the supreme court, 3 of the Committee rooms, the Judges Chamber, & the office of the Secretary of the Senate, begin tomorrow to plaister the Dome of the Senate chamber.
The details of the buildings are also in great forwardness, so as to leave no doubt of the occupancy of the Senate Chamber by that branch of the Legislature at their next Session.
On the situation of the President’s house I have taken the liberty to write to Mrs. Madison, you having formerly referred me to her for the domestic arrangements of the house.
The powder house on Hospital square erecting for the Navy department is in great forwardness and will be ready to receive Powder about the middle of next Month.
I have now to solicit your directions on the following points.
The room or Hall of Justice erected in the North wing was suggested to Congress in my annual report of 1805. It was ordered to be built under the act of appropriation of that Year, & this measure occasioned more uneasiness in the proprietors, West of the Tiber, than was foreseen. Several measures have indeed been proposed to defeat the intention of the Circuit court to occupy that room, the most prominent of which has been a petition to the Court to authorize the erection of a court House near the Presidents’ square, by most of the Lawyer’s attending the court, backed by a subscription of a considerable sum of money. No steps however were taken by the court. Among many other calumnies heaped upon me in the newspapers, that of my having erected this court room, contrary to the intention of the late President is a principal one, a calumny contradicted by all the public documents, in which the erection & completion of the court room forms an annual item of report & appropriation.
The facts on which your decision may rest are as follows:
1. The courts of the U.S. both the Supreme & the Circuit court prior to the provision of a place assigned to them in the capitol by the fair inference from the law appropriating money to its erection, occupied an half-finished Committee room, meanly furnished, & very inconvenient.
2. On commencing in 1807–8 the operations in the North Wing it was necessary to fit up this room for the Senate, & to remove the Court-room into the Library. On this occasion I was directed by the President to write to the Chief Justice of the United States, & to obtain his sanction of the removal. I did so, & obtained it.
3. During the Session of the supreme court last spring the library became so inconvenient & cold that the supreme Court preferred to sit at Lang’s tavern.
4. At this tavern both the Supreme court & the circuit court have held their Sessions, since Decr. 1808.
5. A large appropriation of ground West of the Tiber, & East of the painting room occupied by Stuart being marked in the plan of the city, Judiciary Square, it has been supposed that the Circuit court at least could not without special order of the President be accomodated elsewhere. Hence has arisen the public sentiment against the Court room at the Capitol, the interests of the proprietors in the neighborhood of Judiciary square (among which are my own) being implicated against the change.
6. It was not, as I have understood it, the intention of the late President to make permanent accomodations for the Circuit court, but only for the Supreme Court; & even for the supreme court, I understood him to look forward to a Hall on the Judiciary Square, whenever congress should make the requisite appropriation: after which period the present new Courtroom would become the court of Impeachments.
7. But, in the present state of things the circuit court cannot be accomodated elsewhere, unless it meet at a Tavern, at the annual additional expense of from 600 to 1.000$ ⅌ Annum, besides suffering infinite inconvenience & disrespect.
8. The orphan’s court (of the District) meets in November. The Mayor (who is judge of this court) wishes to hold his court in the room. But it may not be ready at that time. The U.S. Circuit court meets in Decr. and expects without fail to occupy the room. The Supreme court meets in Feby. next.
I have now to solicit your decision as to my conduct on this occasion.
As the room belongs to the Supreme court, it is asked whether I ought not to apprize the Chief Justice of the U States of its state, and suggest to Judge Cranch the propriety of accompanying my letter with an application on behalf of his court for its use by courtesy: or what other course I ought to pursue. I request this decision now; as the manner of fitting up the room depends on the nature of the business to be done in it, the supreme court requiring no Jury boxes. I have the honor to be with high respect Yr. obed hble Servt
B H Latrobe.
